DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 05/25/2021 has been entered. Claims 1, 3-8 remain pending in the application. Applicant’s amendment to the claims have overcome the 101 rejection.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2017-168987 filed on 09/01/2017. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable by Nakamura(WO2017047261) in view of Ooba(US20180009437).

Regarding claim 1, Najamura teaches A vehicle control system comprising:
A process of the executes instructions to execute first steering control for controlling a steering device such that a traveling lane is maintained([0040] disclosing a first steering controller “lane maintenance control device” that controls the steering to maintain the vehicle in a lane”; and
 execute second steering control that is activated during execution of the first steering control([0032] disclosing a second steering controller “lane change control device” which is activated while the LKAS system is maintaining the lane using virtual white lines).
Wherein in response to the second steering control instructions being initiated, the second steering control instructions comprise: whether the first steering control instructions have continued to deviate either left or right([0050]-[0062] disclosing the execution of a change of lane “second steering control” while the LKAS “first steering controller” maintains the lane using virtual white lines during the change of lane as shown in figures 2 and 3, it is understood since the LKAS stays on during the change of lane that a command value will always keep deviating left or right for a lane keeping due to at least a road gradient. The command value given in the first steering control is reflected in the second steering control as it is being executed since the LKAS stays active during the second steering control).
 determining whether a command value given to the steering device in the first steering control instructions is equal to or greater than a predetermined value
Ooba teaches determining whether a command value given to the steering device in the first steering control instructions is equal to or greater than a predetermined value([0083] disclosing determining when the right displacement “steering command value” is greater than a threshold),
And executing the second control instructions by using the command value if the command value is equal to or greater than a predetermined value and has continued to deviate either left or right([0145] disclosing the lane keep assist estimates that the amount of past change in torque “first steering control instructions” is larger than a change threshold, a threshold is set by correcting the left displacement threshold or the right displacement threshold to a value smaller than normal to correct the left or right displacement in a direction opposite to the torque “second steering control instructions”, i.e. the second steering control instructions uses the command value of the first steering control instructions if it is higher than a threshold and keeps deviating left or right. See also [0195] Assume herein that a great change in torque in the right steering direction has taken place to avoid lane departure last time. In this case, the amount of change in steering torque Tp in the right steering direction is equal to or larger than the right torque change threshold TthR, and the lane keeping assist unit 54 sets a threshold by correcting the left displacement threshold XLt to a value smaller than normal to correct the left displacement of the vehicle early).
Najamura and Ooba are analogous art because they are in the same field of endeavor, lane keep assist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Najamura to incorporate the teaching of Ooba of determining whether a command value given to the steering device in the first steering control instructions is equal to or greater than a predetermined value and executing the second control instructions by using the command value if the command value is equal to or greater than a predetermined value and has continued to deviate either left or right in order to correct the command value of a lane assist to not deviate in one direction more than it should.
Allowable Subject Matter
Claims 1, 3-7 allowed.
Claim 1 would be allowable for disclosing A vehicle control system comprising:
A processor that executes instructions to: execute first steering control instructions for controlling a steering device such that a traveling lane is maintained;
Execute second steering control instructions that are activated during execution of the first steering control instructions,
Wherein if a command value given to the steering device by the first steering control instructions has continued to deviate either left or right in response to the second from the command value.
Claims 3-5 would be allowable for depending on claim 1.
Claims 6-7 are allowable for similar reasons to claim 1.
Response to arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US9002579 disclosing reflecting the lane assist values while lane changing.
US9187117 disclosing lane control system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B
                                                                                                                                                                                              /JEFF A BURKE/ Supervisory Patent Examiner, Art Unit 3664